J-S20022-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                         Appellee

                    v.

LAUREN PATRICIA DALY

                         Appellant                   No. 1510 EDA 2019


             Appeal from the PCRA Order Entered April 17, 2019
             In the Court of Common Pleas of Delaware County
              Criminal Division at No: CP-23-CR-0003801-2013

BEFORE: SHOGAN, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY STABILE, J.:                             FILED JULY 29, 2020

      Appellant, Lauren Patricia Daly, appeals from an order denying her

petition for relief under the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A.

§§ 9541-9546. Upon review, we affirm.

      The following evidence was adduced during trial:

      Prior to her arrest, [Appellant] was a pediatrician who worked for
      the A.I. DuPont Hospital for Children in Wilmington, Delaware. In
      1999, she met and became romantically involved with Margaret
      Grover, a nurse. They moved in together and decided to raise a
      family. [Grover] became pregnant by artificial insemination and
      gave birth to [E.D.] [Appellant] then adopted [E.D.] [Appellant]
      became pregnant by artificial insemination and gave birth to
      [M.D.] Grover then adopted [M.D.]

      The relationship between [Appellant] and Grover was marred by
      violence. Each accused the other of physical assaults. After an
      incident in April 2011, they separated, and each child departed
      with his /her respective natural mother.

      Each parent sought and was granted custodial time with the
      other’s natural child, and the arrangement was embodied in an
J-S20022-20


     order of the Court dated May 27, 2013. [Appellant] was also
     ordered to pay child support for [E.D.], who, in 2013, attended
     the Haverford School.

     Despite the presence of an order, disputes nevertheless
     materialized, animosities flared and confrontations—verbal and
     physical—came to pass. Each introduced evidence of the other’s
     violent acts. Of note is Grover’s allegation that during a drop-off
     of [M.D.] on the evening of Mother’s Day, 2013, [Appellant] first
     stood in front of Grover’s car in a menacing posture and refused
     to move. [Appellant] then walked toward Grover and attempted
     to open the car door. Sensing danger, Grover drove away and,
     the next day, contacted her attorney. [Appellant], on the other
     hand, asserted that she was the victim and that Grover attempted
     to use the car as a lethal weapon.

     The parties and their lawyers hammered out an agreement that
     was memorialized in a series of letters. The substance of that
     agreement was that all drop-offs and pickups of either child would
     be “curbside.” During any exchange, [Appellant], Grover and the
     “significant other” of each would have no contact and would
     remain at least 100 feet away from each other.

     At trial, Grover testified that on May 27, 2013, at the end of
     Memorial Day weekend, she transported [M.D.] to [Appellant]’s
     house. As she approached, she spotted Donna Helgenberg,
     [Appellant]’s then current “significant other,” outside in the
     garden. Sensing trouble, Grover drove away, removed a phone
     and a can of mace from the back of the car, and drove to the front
     of [Appellant]’s house with [E.D.] in the front passenger’s seat
     and [M.D.] in the back seat. While exiting the car, [M.D.] dropped
     her backpack and swim suit onto the ground. Grover turned
     around and looked to the rear to assess the situation, but when
     she turned forward, she saw that [Appellant] had suddenly
     emerged and was standing at the front of her car. [Appellant]
     struck the grill of Grover’s car. She then pulled out a gun, pointed
     it at the windshield and shot three bullets, which struck Grover’s
     face, chest and abdomen. After firing the third bullet from the 9
     mm automatic, the gun jammed and could fire no more without
     clearing the jammed bullet casing. Grover telephoned 911,
     reported the incident and then drove to Riddle Hospital.

     The State Police responded to the scene and spoke with Donna
     Helgenberg. Trooper Wiley transported Donna Helgenberg and

                                    -2-
J-S20022-20


     [M.D.] to the barracks and attempted to interview both. At the
     scene, other troopers spoke with [Appellant], who advised them
     of the location of the gun. While attempting to secure it, one
     Trooper noted that it was jammed, or “stove-piped,” as a ballistics
     expert later explained.

     Troopers Kirby and O’Donnell took [Appellant] to the barracks.
     After being advised of her rights, [Appellant] gave a recorded
     statement in which she asserted that she purchased a gun to
     protect herself from Grover’s repeated attempts at her life. She
     admitted that she shot three bullets at Grover’s car, but she
     asserted that she did so because she was afraid that Grover was
     “going to try to run [her] over” and to “try to kill [her] again.”
     [Appellant] predicted that Grover would announce that she “won
     the lottery” and would look “like a victim.” [Appellant] will go to
     jail, and Grover will get the kids.

     The State Police transported Grover’s car, a 2011 Volvo, to the
     barracks, where Corporal Elias and others conducted a bullet
     trajectory analysis. They found three bullet holes and impact sites
     in the car. They set up trajectory rods showing the paths of the
     bullets from the outside to the inside of the car. Elias then went
     to the scene of the incident and, after further inspection,
     concluded that the evidence was consistent with a five foot three
     inch shooter standing directly in front of the car and firing the first
     shot and with the same person placing her arms on the hood,
     leaning forward, extending her arms, and firing the next two
     shots. The evidence was more consistent with a static car and
     shooter rather than a scenario involving a moving car and/or
     shooter.

     The police then obtained search warrants, first of [Appellant]’s
     person and then of her house. A strip search revealed no injuries
     on her person. While searching her house, they found in her
     belongings a document entitled “Here’s the Plan” dated March 7,
     2013 that set forth an elaborate plot to alter the custody
     arrangements of the children.

     The author, presumably [Appellant], sought to have Peg Grover
     “lose[] her mind” by proposing that each vacate her respective
     parental rights over the natural child of the other. If Grover were
     to refuse, then [Appellant] would commence a custody battle
     punctuated by “fucking” with [E.D.], encouraging that he be
     expelled from the Haverford School, proving that he was

                                      -3-
J-S20022-20


     dangerous, trashing Grover’s character and proving that [M.D.]
     did not want to spend time with Grover. The plan contemplated
     a scorched earth policy in which she would hit a “mouse with [a]
     sledgehammer!”

                                     ...

     The case proceeded to trial, during which the prosecution argued
     that [Appellant] intended to kill both Grover and [E.D.] In support
     of that, the ADA presented evidence showing that [Appellant]
     advised many, including school staff, that he was the “next Jeffrey
     Dahmer” and a future serial killer. [Appellant] rarely saw or even
     contacted him. [Appellant] referred to him as “Satan’s spawn”
     and a “nasty little boy.”

     [Appellant] frequently proposed to Grover that they mutually
     vacate their parental rights. The prosecution argued that the
     attempted murder was a scheme designed to rid herself of the
     obligation of paying expensive private school tuition, child support
     and the like. Rather than follow through on the “plan” outlined in
     the March 7, 2013 memorandum—which would have necessitated
     paying large sums of money for lawyers, psychologists, teachers,
     and custody evaluators—[Appellant] decided to take matters into
     her own hands and kill Grover and [E.D.] Her self-defense
     argument would prevail, and she would be rid of the complications
     and expenses of shared custody of [M.D.], the surviving child.

     In response to the prosecution’s portrayal of her as a mean-
     spirited manipulative woman who had no interest in [E.D.],
     [Appellant]’s counsel attempted to show that she was, in fact, a
     caring mother who was herself the victim of Grover’s efforts to
     distance herself from her son. Her attorney played in open court
     voicemail messages from [Appellant], who expressed the desire
     to speak with [E.D.]        Grover agreed that [Appellant] had
     difficulties with [E.D.]’s misbehavior, including physical attacks
     upon his sister, [M.D.] Grover admitted that [Appellant] sought
     to have [E.D.] placed at the Westtown School or at the Hill School,
     both expensive private schools, and did not seek to be relieved of
     the duty of paying private school tuition. In his cross-examination
     of James Greytok, the Haverford middle school principal, [counsel]
     elicited testimony that [Appellant] expressed concern for [E.D.]’s
     welfare. He suggested that she did not believe that Haverford was
     equipped to handle [E.D.]


                                    -4-
J-S20022-20


      Later in the trial, the prosecution called Corporal Elias, a ballistics
      expert, who, as previously noted, testified that the physical
      evidence was more consistent with a static car and shooter rather
      than a scenario involving a moving car and/or shooter. The
      Commonwealth also called Corporal Shawn Haines, an accident
      reconstruction expert. He interviewed Grover and listened to
      [Appellant]’s recorded statement.         He and several troopers
      returned to the incident scene and attempted to reconstruct the
      incident. His findings were consistent with Grover’s account of the
      incident; the only way he could reproduce tire marks similar to
      those found at the scene was to accelerate and steer to the left.
      They were also consistent with ballistics evidence given by
      Trooper Elias.

      The defense did not call a ballistic expert. Rather, it called Roger
      Rozsas, an accident reconstruction expert with no expertise in
      ballistics. He took measurements at the scene, watched the State
      Police reenactments and took exception with the findings of
      Corporals Haines and Elias. Although he acknowledged the
      physical evidence, he disputed their conclusions. The essence of
      his testimony was that the physical evidence was consistent with
      [Appellant]’s statement to the police that the vehicle was moving
      toward her when she fired the gun.

      [Appellant] did not testify at trial. She called various character
      witnesses: a Detective from the Haverford Township police
      department, who authenticated some incident reports; a State
      Trooper, who also testified as to some records; and a second state
      Trooper, Philip Rhyn, who testified that after being taken into
      custody, [Appellant] insisted that she fired the gun because
      Grover had attempted to run her over with a car. [Appellant] also
      discussed various family issues with him.

Trial Court Opinion, 10/8/15, at 1-8 (internal citations omitted).

      During trial, the court granted Appellant’s motion for judgment of

acquittal on the charge that she attempted to murder E.D. At the conclusion

of the two-week trial, the jury found Appellant guilty of all charges involving

Grover, including attempted murder, aggravated assault, possession of an

instrument of crime, reckless endangerment and endangering the welfare of

                                       -5-
J-S20022-20


a child.1 The jury found Appellant not guilty of aggravated assault against

E.D.     On September 9, 2014, the trial court sentenced Appellant to an

aggregate of 273—624 months’ imprisonment.

        Appellant filed timely post-sentence motions, which the trial court

denied, and a timely notice of direct appeal. On November 3, 2016, this Court

affirmed Appellant’s judgment of sentence. Appellant filed a timely application

for reargument, which this Court denied, and a timely petition for allowance

of appeal in the Supreme Court. On June 20, 2017, the Supreme Court denied

the petition for allowance of appeal. Appellant did not appeal to the United

States Supreme Court, so her judgment of sentence became final for PCRA

purposes on September 18, 2017.

        On September 4, 2018, Appellant filed a timely PCRA petition.           On

February 7, 2018, the PCRA court filed a notice of intent to dismiss Appellant’s

petition without a hearing. On April 17, 2018, the PCRA court entered an

order dismissing the PCRA petition. On May 15, 2019, Appellant filed a timely

appeal to this Court from the order of dismissal. Both Appellant and the PCRA

court complied with Pa.R.A.P. 1925.

        Appellant raises the following issues in this appeal:

        I. The trial court, in the jury’s presence, made an important factual
        determination that was crucial to [Appellant]’s self-defense claim.
        Trial counsel objected to the ultimate determination itself rather
        than the judicial finding of fact during a jury trial. Did the PCRA
        court err by dismissing, without a hearing, a claim that trial
____________________________________________


1   18 Pa.C.S.A. §§ 901, 2702, 4304, 907, and 2705, respectively.

                                           -6-
J-S20022-20


      counsel was ineffective for not asserting the legally correct and
      meritorious objection, and for finding such a claim was previously
      litigated?

      II. A witness testified about arguably improper actions taken by
      [Appellant]’s father and paramour after she was arrested. Did the
      PCRA court err by dismissing, without a hearing, a claim that trial
      counsel was ineffective for not objecting to this irrelevant and
      prejudicial evidence?

      III. Numerous witnesses testified that [Appellant] held animosity
      towards her son, but the trial court granted a judgment of
      acquittal on a charge that she tried to kill him due to lack of intent.
      Did the PCRA court err by dismissing, without a hearing,
      [Appellant]’s claim that trial counsel was ineffective for not
      moving to strike the testimony concerning the animosity towards
      her son because it was not relevant and prejudicial?

      IV. Where [Appellant] pleaded numerous claims presenting
      material issues of fact, did the proffered cumulative prejudice
      warrant an evidentiary hearing?

Appellant’s Brief at 5.

      In her first argument, Appellant contends that defense counsel provided

ineffective assistance by failing to object to the jury instruction that she and

Grover had an “agreement” concerning curb-side drop-offs of their children.

Appellant argues that she had a valid self-defense argument because she was

“lawfully on her property,” Appellant’s Brief at 18, and believed that Grover

was trying to run her over with her car. Id. at 7, 18. The trial court negated

this argument by instructing the jury that she had an agreement with Grover

not to be present during custody exchanges. Appellant’s Brief at 13. Defense

counsel, Appellant concludes, crippled her self-defense argument by failing to




                                       -7-
J-S20022-20


object to this instruction.   No relief is due, although we deny relief for a

different reason than the Commonwealth suggests.

      The attorneys for Appellant and Grover exchanged three letters two

weeks before the shooting, during child custody proceedings. In the first letter

dated May 15, 2013, Appellant’s attorney stated, “[T]here is to be no physical

contact between Peg [the victim] . . . and [Appellant] . . . pick-up and drop-

off is to be curbside and the noncustodial parent may attend events and

activities provided she remains at least 100 feet away from the custodial

parent at all times.” N.T., 6/23/14, at 96-97. On May 16, 2013, Grover’s

attorney authored a letter stating that “[a]ny exchanges of the child not at

camp or school shall be curbside with one parent and significant other

remaining in the car and the other parent and significant other remaining in

the house . . . [M.D.] is old enough to walk from the car to the house

unassisted.”   Id. at 97.     On May 17, 2013, Appellant’s attorney wrote,

“[Appellant] is in agreement that there be no physical contact between

[Appellant] and Peg and that non-school related pick-up and drop-offs be

curbside.” Id. The trial court read these letters to the jury and instructed,

“This exchange of letters signifying the agreement of the clients in my opinion

is an agreement that pick-up and drop-off will be curbside with respect to the

child [M.D.] and that there will be no contact between [Appellant] and

[Grover] during that exchange.”         Id.    Subsequently, during closing

instructions, the court stated that Appellant could not claim self-defense


                                     -8-
J-S20022-20


      if . . . she knew that she could avoid the necessity of using deadly
      force with complete safety by complying with a demand that she
      abstain from any action that she had no duty to make and failing
      to do so. This pertains to the agreement that was reached
      between the parties and the lawyers that the transfer of the child,
      [M.D.], would take place curbside. In other words, the agreement
      that [Appellant] would stay inside the home . . . I’m going to read
      that to you again, just so there’s no mistaking what the provisions
      are. [Appellant] knew that she could avoid the necessity of using
      deadly force with complete safety by complying with a demand
      that she abstain from any action she had no duty to make and
      failing to do so by coming out of the house and coming to the
      proximity of this automobile during the transfer of the child. If
      the Commonwealth proves [this] beyond a reasonable doubt, the
      actions of [Appellant] are not justified.

N.T., 7/7/14, at 144-45.

      On direct appeal, Appellant argued that “the trial court erred in

accepting the Commonwealth’s argument that an exchange of letters between

the respective domestic relations counsel for the appellant and her spouse

constituted a Court Order, or enforceable agreement.” Commonwealth v.

Daly, No. 2029 EDA 2015 (Pa. Super.), Appellant’s Brief at 55. The court’s

decision to instruct the jury that Appellant and Grover entered an agreement,

Appellant continues, prejudiced Appellant by “eviscerat[ing] [her] self-defense

claim.” Id. at 60. In its opinion on direct appeal, however, the trial court

concluded that a letter by Appellant’s attorney “did, in fact, memorialize an

agreement by [Appellant] that she and Grover would have no contact during

the non-school drop-offs and pickups, all of which were to be conducted

‘curbside.’” Trial Court Opinion, 10/8/15, at 21. This Court concurred, stating,

“We agree with the sound reasoning of the trial court, as set forth in its


                                     -9-
J-S20022-20


Opinion, and affirm on this basis.” Daly, 2016 WL 6519019, at *5 (Pa. Super.

2016) (memorandum).

      Appellant argues strenuously that defense counsel was ineffective for

failing to object to the jury instructions that Appellant had a no-contact

agreement with Grover.       According to Appellant, the jury, in its role as

factfinder, had sole authority to decide whether an agreement existed, but the

court usurped the jury’s authority by making this finding itself. Absent this

improper act, Appellant claims, she “could have argued to the jury that her

presence on her own property, in conjunction with her belief that she was

being attacked with a deadly weapon, obviated any requirement that she

retreat from the situation before taking action to protect herself.” Appellant’s

Brief at 20. Significantly, she states no fewer than ten times that she was on

her own property. Id. at 15-21.

      To obtain relief on a claim of ineffective assistance of counsel, Appellant

must prove that: (1) the underlying claim has arguable merit; (2) counsel

lacked a reasonable basis for his actions or failure to act; and (3) the petitioner

was prejudiced by counsel’s deficient performance such that there is a

reasonable probability that the result of the proceeding would have been

different absent counsel’s error or omission. Commonwealth v. Pierce, 527

A.2d 973, 975 (Pa. 1987). Counsel is presumed to have rendered effective

assistance, and a PCRA petitioner asserting otherwise bears the burden of

proof. Commonwealth v. Isaac, 205 A.3d 358, 362 (Pa. Super. 2019).


                                      - 10 -
J-S20022-20


       When reviewing a PCRA order, we examine whether the record supports

the PCRA court’s factual findings and whether its legal conclusions are free

from error. Commonwealth v. Hannibal, 156 A.3d 197, 206 (Pa. 2016).

We view the PCRA court’s findings and evidence of record in the light most

favorable to the prevailing party. Commonwealth v. Koehler, 36 A.3d 121,

131 (Pa. 2012). The petitioner has the burden of persuading us that the PCRA

court erred and that such error requires relief.          Commonwealth v.

Wholaver, 177 A.3d 136, 144-45 (Pa. 2018).

       The Commonwealth argues that Appellant cannot obtain relief because

her objection to the jury instruction was previously litigated2 on direct appeal

and has simply been repackaged as a claim of ineffective assistance.        We

disagree. Our Supreme Court has stated that

       ineffectiveness claims are distinct from those claims that are
       raised on direct appeal. The former claims challenge the adequacy
       of representation rather than the conviction of the defendant.
       Accordingly, [] a Sixth Amendment claim of ineffectiveness raises
       a distinct legal ground for purposes of state PCRA review under
       [Section] 9544(a)(2). Ultimately, the claim may fail on the
       arguable merit or prejudice prong for the reasons discussed on
       direct appeal, but a Sixth Amendment claim raises a distinct issue
       for purposes of the PCRA and must be treated as such.
       [Accordingly, a] PCRA court should recognize ineffectiveness
       claims as distinct issues and review them under the three-prong
       ineffectiveness standard [].


____________________________________________


2 An issue has been “previously litigated” when either “the highest appellate
court in which the petitioner could have had review as a matter of right has
ruled on the merits of the issue,” 42 Pa.C.S.A. § 9544(a)(2), or “it has been
raised and decided in a proceeding collaterally attacking the conviction or
sentence.” 42 Pa.C.S.A. § 9544(a)(3).

                                          - 11 -
J-S20022-20


Commonwealth v. Collins, 888 A.2d 564, 573 (Pa. 2005) (internal citations

and quotations omitted). Collins prohibits us from holding that Appellant’s

argument is barred as previously litigated.

      Nevertheless, Appellant’s claim of ineffective assistance falls short due

to lack of arguable merit. As both the trial court and this Court reasoned on

direct appeal, the plain language of the letters between Appellant’s counsel

and Grover’s counsel establishes that Appellant entered an agreement with

Grover not to be present during certain pickups and drop-offs, including the

incident in which Appellant shot Grover.

      Even assuming that the jury should have decided whether an agreement

existed instead of the trial court, Appellant’s argument fails for a different

reason. Appellant contends she had no duty to retreat because she was on

her own property. The evidence demonstrates, however, that Appellant was

on the street at the time of the shooting. Grover was in her own car parked

curbside on a public street.    N.T. 6⁄23⁄14, at 109, 125-26, 152, 291-93

(testimony of Grover).     An eyewitness, Helgenberg, observed Appellant

“standing in the middle of the street.” N.T. 6⁄25⁄14, at 176. Trooper Tsung,

who responded to the shooting, found shell casing in the road. N.T. 6/24/14,

at 58, 61; see also id. at 121 (Trooper Rose’s testimony that shell casings




                                    - 12 -
J-S20022-20


were found in the street).3 Appellant fails to point to any evidence that the

street was part of her property. Nor does she argue that she had the right to

stand her ground outside her property boundaries. Absent evidence that she

was on her own property, her self-defense argument collapses.

       For these reasons, the PCRA court properly rejected this claim of

ineffective assistance.

       Next, Appellant argues that defense counsel was ineffective for failing

to object to the testimony of child advocate Lisa Kane Brown, guardian ad

litem for E.D. and M.D., during domestic proceedings between Appellant and

Grover.    N.T., 6/30/14, at 100-23.           Brown’s testimony, Appellant wrote,

mostly concerned the conduct of Helgenberg and Charles Brian Daly,

Appellant’s father, after Appellant’s arrest.       The conduct of these persons,

Appellant continues, was inadmissible and prejudicial because it “had nothing

to do with tending to prove [Appellant’s] guilt or innocence of the charged

crimes,” and the Commonwealth introduced this testimony only to establish



____________________________________________


3 Appellant cites to testimony by Trooper Rose page 109 for the proposition
that the shooting occurred in a “shared driveway.” Appellant’s Brief at 20
(citing N.T., 6/24/14, at 109). Trooper Rose responded to the crime scene
following the 911 call; he was not a witness to this crime. More importantly,
at no point in his testimony did he claim that the shooting occurred in a shared
driveway. He uttered the words “shared driveway” to describing his position
and the positioning of the other troopers when they first arrived on the scene
after the shooting. Id. at 107-12. The police were in the shared driveway
while they devised a plan as to how to apprehend Appellant, whom they
presumed was armed. Trooper Rose did not testify that Appellant shot Grover
in the shared driveway.

                                          - 13 -
J-S20022-20


that Appellant associated with unsavory individuals such as her father and

Helgenberg. Appellant’s Brief at 24. No relief is due.

      Some of Brown’s testimony concerned subjects other than Helgenberg

or Appellant’s father, such as Brown’s role as child advocate, statements that

M.D. made to her, and statements Appellant made to M.D. N.T., 6/30/14, at

100-05. Appellant does not accuse defense counsel of ineffectiveness during

this portion of Brown’s testimony.

      The remainder of Brown’s direct testimony concerns Helgenberg’s and

Appellant’s father’s conduct following Appellant’s arrest.     Id. at 105-16.

Brown testified that (1) after Appellant’s arrest, the court ordered her to

refrain from any contact with M.D., (2) Helgenberg at first was permitted to

have contact with M.D. but later was ordered to stay away from M.D., (3)

Helgenberg and Appellant’s father attempted to circumvent these directives

by plotting to have M.D. give Appellant’s father letters to give to Appellant in

jail, and (4) Helgenberg also attempted to stay in touch with M.D. by becoming

the coach of her softball team. Id. Defense counsel did not provide ineffective

assistance during this testimony; to the contrary, he raised multiple hearsay

and relevance objections.      Id. at 108, 109, 111, 113, 115 (hearsay

objections); 110 (relevance objection). Furthermore, this testimony did not

prejudice Appellant. The overwhelming bulk of the evidence presented by the

Commonwealth related to Appellant’s motive for shooting Grover, her

formulation of the plan to shoot Grover and the execution of this plan. The


                                     - 14 -
J-S20022-20


Commonwealth’s closing argument focused on the evidence relating to

Appellant, not evidence relating to Helgenberg or Appellant’s father.            N.T.,

9/9/14, at 64-100 (closing). Brown’s brief testimony concerning Helgenberg

and Appellant’s father does not undermine our confidence in the outcome of

this case.

      Next, Appellant claims that defense counsel was ineffective for failing to

move to strike all references to her relationship with E.D. after the trial court

granted her motion for judgment of acquittal on the charge of attempting to

murder    E.D.    Appellant   argues    that    “during   its   case-in-chief,    the

Commonwealth painted [Appellant] as an uncaring mother who sufficiently

hated [E.D.] so much that she tried to kill him.”         Appellant’s Brief at 27.

Appellant continues that because “the prejudice of such evidence is readily

apparent,” defense counsel should have moved to strike this evidence after

the judgment of acquittal on the charge of attempting to murder E.D. Id. We

agree with the Commonwealth that this argument lacks merit.                       The

Commonwealth correctly points out that despite the judgment of acquittal on

the murder charge, the charge of aggravated assault against E.D. remained

intact.   Commonwealth’s Brief at 23.          Furthermore, under the relevant

subsection of the aggravated assault statute, 18 Pa.C.S.A. § 2702(a)(1),

because E.D. was not injured, “the Commonwealth needed to prove that

Appellant intentionally or knowingly attempted to cause serious bodily injury

to E.D.” Id. Thus, as the Commonwealth observes, “evidence of [Appellant’s]


                                     - 15 -
J-S20022-20


vitriol toward [E.D.] was relevant to prove that she was intentionally

attempting to cause him serious bodily injury.” Id.

      Finally, Appellant argues that she is entitled to relief based on the

cumulative prejudice caused by defense counsel’s errors. There is no basis

for a cumulative error argument, because none of Appellant’s claims have

merit. Commonwealth v. Spotz, 18 A.3d 244, 321 (Pa. 2011) (“no number

of failed claims may collectively warrant relief if they fail to do so

individually”).

      For these reasons, the PCRA court properly denied Appellant’s PCRA

petition.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/29/2020




                                   - 16 -